
	
		I
		111th CONGRESS
		2d Session
		H. R. 5885
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Linder introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to terminate
		  the advance payment of the earned income tax credit.
	
	
		1.Termination of advanced
			 earned income credit
			(a)In
			 generalChapter 25 of the Internal Revenue Code of 1986 is
			 amended by striking section 3507 (relating to advance payment of earned income
			 credit).
			(b)Conforming
			 amendments
				(1)Section 32 of such Code is amended by
			 striking subsection (g).
				(2)Section 6012(a) of
			 such Code is amended by striking paragraph (8) and redesignating paragraph (9)
			 as paragraph (8).
				(3)Section 6051(a) of
			 such Code is amended by striking paragraph (7).
				(4)Section 6302 of
			 such Code is amended by striking subsection (i).
				(5)The table of sections for chapter 25 of
			 such Code is amended by striking the item relating to section 3507.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration paid after December 31, 2010.
			
